Name: Council Decision (EU) 2016/1218 of 18 July 2016 on the conclusion of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union
 Type: Decision
 Subject Matter: Europe;  international affairs;  European construction;  Asia and Oceania
 Date Published: 2016-07-27

 27.7.2016 EN Official Journal of the European Union L 201/1 COUNCIL DECISION (EU) 2016/1218 of 18 July 2016 on the conclusion of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with point (a) of Article 218(6) and Article 218(8) thereof, Having regard to the 2005 Act of Accession, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The Protocol to the Euro-Mediterranean Association Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part, (Protocol) was signed on behalf of the Union and its Member States on 18 June 2015. (2) The Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part, is hereby approved on behalf of the Union and its Member States to take account of the accession of the Republic of Bulgaria and Romania to the Union (1). Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 July 2016. For the Council The President F. MOGHERINI (1) The Protocol attached to the Decision on signature.